Walker, J. I fully concur in the conclusion at which the court has arrived in this case. And also in the reasoning by which that conclusion is reached, so far as it relates to the property having vested in the trustee, by his reducing it into actual possession under the deed of trust, before any lien had attached upon it. I also concur with the majority of the court in holding that the engines, tenders, cars and rolling stock on the road, and all other property in existence at the time of the execution of the deed of trust, which was attached to and permanently connected with the road, may be regarded as real estate, and passed by the conveyance of the road. But I am unable to concur in the opinion that iron rails, chairs, spikes and ties, drawn upon and not attached to the road, but intended so to be, savor of the realty, or pass with it, by conveyance. But on the contrary, that such articles are personal property in the hands of the road, and subject to the same rules that govern other chattels.